DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
Applicant's arguments filed 2/15/2021 have been fully considered but they are not persuasive.
Examiner thanks applicant for drawing and specification amendments.  These are entered.
Regarding 112f: applicant argues the term “attacher configured to removably attach to the second bracelet” is NOT intending to claim this term in 112f terms.  Examiner allows this term to be generic to ANY embodiment in claims 1 and 19, and not limited to applicant’s disclosure.
Regarding 112b:
-Applicant argues the language regarding “first bracelet” requires “shape and solidity”.  Examiner notes that the claim language regarding “first bracelet” is definite, but examiner notes that the claim language utilized by applicant does NOT require the bangle type structure shown in figures 2-4.  Since the structure of figures 2-4 is not required, alternative structures that are “configured” to have this shape meet the claim language.  Examiner notes that the prior art uses a material that is has “solidity” to provide the shape required.
-Examiner thanks applicant for amendments to claims 3 and 4.
-Applicant does not clarify the 112b of claim 15.  Applicant does not point to the “open and close gate” that is NOT the “pincher attacher” in either the specification or drawings.
-Examiner thanks applicant for amendments to claims 19, 21, 23.  

Regarding 102 rejection under Werntz:
intent is to claim the bangle bracelet with a hinge and clasp as shown in figures 2-4; applicant has not used structural claim language to require the structure in figures 2-4.
2: Applicant asserts the attacher (tube 27 in figure 4) of Werntz does not “hold the at least one adornment with limited rotation around the wrist of the user”.  Examiner notes that the tube 27 of Werntz provides “limited rotation” by friction of the second bracelet 14 within the tube.  Further, the device used by Werntz is equivalent to applicant’s disclosed embodiment of figure 13.  

Regarding 103 rejection under Werntz in view of Layton:
Applicant seems to assert Layton is not a 102b reference, applicant does not argue the motivation of the combination, nor does applicant argue that the combination is lacking any structure.  Applicant makes the argument that Layton does not show issues 1 and 2 above, which examiner notes is shown in Werntz, discussed above.  Examiner notes that Layton discloses another known embodiment of an attacher, used between a bracelet and another body encircling device, which is equivalent to applicant’s figure 10.  



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 19 and their dependents are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 19, both claims require the attacher “configured to removably attach to the second bracelet or to the at least one adornment”.  Examiner notes no instance in the specification supporting the attacher engaging the “adornment”, which is disclosed by applicant as being a bead.  Further, in claim 19, applicant does not claim the second bracelet that has the “adornments”, and therefore its inclusion in claim 19 is entirely inappropriate.


The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 15:
Applicant claims the whole system also comprises an open and close gate, when only the pincher attacher discloses the open and close gate.  Examiner assumes that applicant intends “the pincher attacher further comprises an open and close gate, wherein the pincher attacher is removably attachable”.  Examiner notes that the pincher attacher is what makes up the attachment arrangement, and is unsure how the pincher attacher can “removably attach to the attachment arrangement”.  Does the clasp attach to itself?  Examiner assumes not.  Examiner assumes that applicant intends the pincher attacher is removably attachable to one of the bracelets.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1-4, 9, 19, 21-23 are rejected under 35 U.S.C. 102a1 as being anticipated by 2484200 Werntz.

    PNG
    media_image1.png
    285
    491
    media_image1.png
    Greyscale
Regarding claim 1, Werntz discloses a bracelet stabilizing system, comprising: 
a first bracelet (watch) having a body configured to form and maintain a solid oval shaped structure (dictated by the shape of the wearer’s wrist) with a width greater than a height (as most wrists are), wherein the shape and the solidity of the structure of the first bracelet is sufficient to be wearable with limited rotation and concurrently loosely around a wrist of a user (fits snugly around the wrist, column 2, lines 38-42, but can be adjusted to be loose without the watch face rotating, based on the adjustability of the clasp); 
a second bracelet 14 configured to be worn around the wrist of the user (at the same time as the watch);
at least one adornment (link) held on a perimeter of the second bracelet (each link is the aesthetic feature of the chain 14);
an attachment arrangement 17 having a first end and a second end (figure 2);
the first end of the attachment arrangement being permanently attached to the first bracelet (at pin 19, figure 2); 

    PNG
    media_image2.png
    319
    368
    media_image2.png
    Greyscale
the second end of the attachment arrangement having an attacher (tube 20, like applicant’s figure 13) configured to removably attach to the second bracelet 14;
wherein the attachment of the attachment arrangement with the first bracelet and second bracelet holds the at least one adornment with limited rotation around the wrist of the user.   
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the intended use is met in the prior art.

Regarding claim 2, Werntz discloses the system of claim 1, wherein the attachment arrangement comprises a surrounding attacher (surrounds the second bracelet 14, as shown in figure 2).

Regarding claim 3, Werntz discloses the system of claim 2, wherein the attachment arrangement has a first end (as claimed in claim 1) permanently attached to the first bracelet’s body (figure 2).   

Regarding claim 4, Werntz discloses the system of claim 1, wherein the attachment arrangement is removably attachable to the first bracelet body (by disassembling the watch, figure 2).

Regarding claim 9, Werntz discloses the system of claim 1, wherein the attachment arrangement 17 (figure 2) comprises a first attacher on a first end (tube) and a second attacher on a second end (through hole), the first attacher being different than the second attacher.

Regarding claim 19, Werntz discloses a bracelet stabilizing device, comprising: 
a body (watch) configured to form and maintain a solid oval shaped structure with a width greater than a height (as discussed above); wherein the shape and the solidity of the structure of the body is sufficient to be loosely worn around a wrist of a user with limited rotation (see discussion in response to arguments, and claim 1 above); and 
an attachment arrangement 17 having a first end and a second end (figure 2);
the first end of the attachment arrangement being attached to the body (figure 2);
the attachment arrangement having an attacher (tube 17) extending from the second end (figure 2); 
wherein the attacher (tube 17, like applicant’s figure 13) is configured to attach to a bracelet 14 and hold the at least one adornment (link, as discussed in claim 1) with limited rotation around the wrist of the user.

Regarding claim 21, Werntz discloses the device of claim 19, wherein the first end of the attachment arrangement 17 has a first attacher (at pin 19, figure 2) removably attachable to the body (watch).

Regarding claim 22, Werntz discloses the device of claim 21, wherein the first attacher (at pin 19, figure 2) is a “surrounding attacher”, in that it surrounds the pin 19 in figure 2.

Regarding claim 23, Werntz discloses the device of claim 19, the first end of the attachment arrangement 17 of Werntz figure 2 is permanently attached to the body.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 8, 10-12, 15, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Werntz as applied to claims 1 and 19 above, and further in view of 2006/0144083 Layton.
Regarding claim 5, Werntz discloses the system of claim 1, but does not disclose the attachment arrangement is an open-and-close attacher.
Layton discloses a bracelet 14, with an attachment arrangement 10 having a cord 16 and an open and close attacher (clasp 18), which attaches to a body encircling article of jewelry (finger ring 12).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a known alternative attacher, such as the one taught in Layton, in place of one or both of the attachers in Werntz.  Examiner notes that either attacher, in Werntz or in Layton, attach to a body encircling device (bracelet or ring).  Therefore, examiner contends that either would perform the same function, just with a different mode of connecting the attacher to the bracelet 14 of Werntz.  Examiner contends that the use of a clasp like in Layton would make it easier to attach the bracelet 14 to the watch 11.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   



Regarding claim 8, Werntz discloses the system of claim 7, wherein a portion or a whole of at least one engaging portion of the pincher attacher is deformable (spring within the clasp that maintains the gate in the closed position).

Regarding claim 10, Werntz discloses the system of claim 9, but does not disclose one of the attachers of the attachment arrangement 17 is a pincher attacher.  
Layton discloses a bracelet 14, with an attachment arrangement 10 having a cord 16 and an open and close attacher (clasp 18), which attaches to a body encircling article of jewelry (finger ring 12).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a known alternative attacher, such as the one taught in Layton, in place of one or both of the attachers in Werntz.  Examiner notes that either attacher, in Werntz or in Layton, attach to a body encircling device (bracelet or ring).  Therefore, examiner contends that either would perform the same function, just with a different mode of connecting the attacher to the bracelet 14 of Werntz.  Examiner contends that the use of a clasp like in Layton would make it easier to attach the bracelet 14 to the watch 11.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

Regarding claim 11, Werntz discloses the system of claim 9, wherein one attacher is a through hole, the other a tube, and neither is an “open and close attacher”.
Layton discloses a bracelet 14, with an attachment arrangement 10 having a cord 16 and an open and close attacher (clasp 18), which attaches to a body encircling article of jewelry (finger ring 12).  


Regarding claim 12, Werntz as modified discloses the system of claim 10, wherein another of the attachers comprises an open-and-close gate (as shown in Layton).

Regarding claim 15, Werntz as modified discloses the system of claim 10, wherein the pincher attacher (of Layton) that comprises the open-and-close gate, and is removably attachable using the open-and-close gate.

Regarding claim 25, Werntz discloses the device of claim 24, but does not disclose the second attacher of the attachment arrangement 17 is a pincher attacher.  
Layton discloses a bracelet 14, with an attachment arrangement 10 having a cord 16 and an open and close attacher (clasp 18), which attaches to a body encircling article of jewelry (finger ring 12).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a known alternative attacher, such as the one taught in Layton, in place of one or both of the attachers in Werntz.  Examiner notes that either attacher, in Werntz or in Layton, attach to a body encircling device (bracelet or ring).  Therefore, examiner contends that either would perform the same .   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Examiner notes that 2005/0232682 Aguirre would also be a suitable 102b rejection for claim 19.  For structure of the bangle of figures 2-4, this is shown in 2010/0000257 Sweeney.  Examiner has cited many prior art references having multiple bracelets worn and attached to each other while worn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387.  The examiner can normally be reached on Mon-Thurs 7-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677